EXHIBIT 5 HART & HART, LLC ATTORNEYS AT LAW 1624 Washington Street Denver, CO 80203 William T. Hart, P.C. Will Hart (303) 839-0061 harttrinen@aol.com Fax: (303) 839-5414 February 23, 2017 AmeriCann, Inc. 3200 Brighton Blvd. Unit 144 Denver, CO 80216 This letter will constitute an opinion upon the legality of the sale by certain shareholders by AmeriCann, Inc., a Delaware corporation (the “Company”), of up to 4,150,000 shares of the Company’s common stock. We have examined the Articles of Incorporation, the Bylaws, and the minutes of the Board of Directors of the Company, and the applicable laws of the State of Delaware and a copy of the Registration Statement. In our opinion: (i) for those shares which are presently outstanding, the Company was authorized to issue such shares and such shares are legally issued, fully paid and non-assessable shares of the Company’s common stock; and (ii)any shares issued upon the exercise of the warrants held by seling shareholders, if exercised in accordance with their terms, will be legally issued and will represent fully paid and non-assessable shares of the Company’s common stock. Very truly yours, HART & HART, LLC /s/ William T. Hart William T. Hart
